Title: From Thomas Jefferson to John Marshall, 2 March 1801
From: Jefferson, Thomas
To: Marshall, John



Sir
Washington Mar. 2. 1801.

I was desired two or three days ago to sign some sea letters to be dated on or after the 4th. of Mar. but in the mean time to be forwarded to the different ports; and I understood you would countersign them as the person appointed to perform the duties of Secretary of state, but that you thought a reappointment to be dated the 4th. of March would be necessary. I shall with pleasure sign such a reappointment nunc pro tunc, if you can direct it to be made out, not being able to do it myself for want of a knowledge of the form.
I propose to take the oath or oaths of office as President of the US on Wednesday the 4th. inst. at 12. aclock in the Senate chamber. may I hope the favor of your attendance to administer the oath? as the two houses have notice of the hour, I presume a precise punctuality to it will be expected from me. I would pray you in the mean time to consider whether the oath prescribed in the constitution be not the only one necessary to take? it seems to comprehend the substance of that prescribed by the act of Congress to all officers, and it may be questionable whether the legislature can require any new oath from the President. I do not know what has been done in this heretofore; but I presume the oaths administered to my predecessors are recorded in the Secretary of state’s office.
Not being yet provided with a private Secretary, & needing some person on Wednesday to be the bearer of a message or messages to the Senate, I presume the chief clerk of the department of state might be employed with propriety. permit me through you to ask the favor of his attendance on me to my lodgings on Wednesday after I shall have been qualified. I have the honor to be with great respect Sir
Your most obedt. humble sert

Th: Jefferson

